DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,699,931. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are generic to all that is recited in claims 1-20 of U.S. Pat. 10,699,931.  In other words, claims 1-20 of the (‘931) patent fully encompass the subject matter of claims 1-20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US-5,647,626) in view of Brodine et al. (US-9,443,752).
 	The patent to Chen et al. shows a wafer handling blade (14) for transferring wafers (24) between processing equipment and storage cassettes (40).  The blade is formed with a rounded leading edge 
	However, the patent to Brodine et al. shows an embodiment of a forked wafer transfer blade in Figure 7A comprising an opening between forward protrusions (215).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the forward end of the Chen et al. blade as a fork-shaped structure, similar to the Figure 7A embodiment of Brodine et al., as an alternative yet functionally equivalent wafer support that would be smaller in surface area and lighter in weight.  
 	Regarding claims 2 and 3, the Brodine et al. embodiment of Figs. 7A and 7B shows the corners of wafer-supporting abutments (216,226) as being rounded to avoid scratching the wafer being handled (see col. 6, lines 34-37 of the Brodine et al. specification).  As best shown in Fig. 7B, at least the corners of abutments (226) are rounded along an axis parallel to the diameter of a wafer when in a position supported on the blade.  It would have been obvious to a person having ordinary skill in the art to round all of the corners of the Chen et al. blade abutments (16,20) along the axis parallel to the diameter of a supported wafer, as taught by Brodine et al., in order to prevent the blade from scratching a wafer to be handled.
 	In regard to claim 5, the Chen et al. blade can be formed from aluminum oxide (see col. 3, line 9 of the Chen et al. specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Choi et al. patent (US-5,755,469) teaches the advantage of rounding the forward edge of a wafer transfer blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/25/2021